Citation Nr: 0201672	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  01-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than March 31, 1999, 
for the award of dependency and indemnity compensation based 
on service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1968.  He died on May [redacted], 1976.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000  rating decision from the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, which granted the 
appellant's claim for service connection for the cause of the 
veteran's death.  In a letter dated in June 2000, the RO 
notified the appellant that dependency and indemnity 
compensation would be paid from April 1, 2000.  In a 
subsequent decision, dated in July 2001, the RO assigned an 
effective date of March 31, 1999.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1976.  The death certificate 
showed acidosis and hyperkalemia due to pneumonia and 
Hodgkin's disease as the causes of death.

2.  The veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to Agent Orange.

3.  On June 1, 1976, the appellant filed an application for 
dependency and indemnity compensation or death pension.

4.  The RO adjudicated the issue of entitlement to pension 
benefits in 1976, but did not adjudicate the issue of 
entitlement to dependency and indemnity compensation until 
May 2000.

5.  The appellant's claim for dependency and indemnity 
compensation has remained open since June 1, 1976.

6.  By a regulation that became effective on February 3, 
1994, Hodgkin's disease was added to the list of diseases for 
which service connection could be established on a 
presumptive basis due to exposure to herbicide agents (Agent 
Orange).

7.  The RO granted service connection for the cause of the 
veteran's death on a presumptive basis, effective from March 
31, 1999.


CONCLUSION OF LAW

The criteria for an effective date of February 3, 1994, for 
dependency and indemnity compensation based on service 
connection for the cause of the veteran's death, have been 
met.  38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise noted, these regulations are also 
effective November 9, 2000.  Id.

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the appellant's claim without first remanding 
it to the RO, as the requirements of the new law have 
essentially been satisfied.  The Board notes that by virtue 
of the July 2001 Statement of the Case (SOC), as well as the 
September 2001 Supplemental Statement of the case (SSOC), the 
appellant was advised of the laws and regulations governing 
the claim.  Furthermore, the record indicates that all 
evidence pertinent to the case at hand has been gathered.  
The appellant has not identified any additional relevant 
evidence that has not been obtained and there is no 
indication that there is any outstanding evidence that is 
necessary for adjudication of the issue on appeal.  Hence, 
adjudication of the issue on appeal, without remand to the RO 
for initial consideration under the new law poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Factual Background

The record indicates that the veteran served on active duty 
in the Republic of Vietnam during the Vietnam era.  His death 
certificate shows that he died on May [redacted], 1976, as a result 
of acidosis and hyperkalemia, due to pneumonia and Hodgkin's 
disease.  At the time of his death, he was not service 
connected for any disorders. 

In May 1976, the appellant submitted an application for 
burial benefits.  In a letter dated June 7, 1976, the RO 
notified the appellant that she was authorized plot or 
interment allowance of $150.00, and that a $400.00 payment to 
the funeral director had been authorized.  In addition, on 
June 14, 1976, the RO sent a letter to the funeral home, and 
advised the funeral home of the authorized payment of 
$400.00.  This letter also advised the funeral home that the 
evidence did not show that the veteran's death was due to a 
service-connected condition.  

On June 1, 1976, the appellant submitted an application for 
dependency and indemnity compensation or death pension 
(DIC/death pension application).  On the DIC/death pension 
application, the appellant specifically indicated that she 
was not claiming that the veteran's cause of death was due to 
service.  The RO adjudicated her claim and awarded her 
pension benefits effective from May 1976.  A VA Form 21-
6798d, dated (signed by authorizer on) June 22, 1976, 
indicates that an award letter was sent to the appellant.  
Under the attachments section, the blocks pertaining to death 
pension original award and notice to fiduciary were checked.  
It is specifically noted that the block pertaining to 
original or amended DIC award was not checked.  

On March 31, 2000, the appellant submitted another DIC/death 
pension application, on which she claimed that the veteran's 
cause of death was due to service.  In a rating decision 
dated in May 2000, the RO granted service connection for the 
veteran's cause of death.  By means of a June 2000 letter, 
the RO notified the appellant that her compensation payments 
would commence on April 1, 2000.  In a subsequent decision, 
dated in July 2001, the RO noted that the appellant's 
original DIC/death pension application, which was received on 
June 1, 1976, showed that she was not claiming service 
connection for cause of death at that time.  The RO also 
noted that the 1976 burial award letter, which was sent to 
the funeral director, included a statement to the effect that 
the veteran's death was not due to service.  The RO then 
concluded that, under the presumption of regularity, it must 
be presumed that the pension award letter sent to the 
appellant on June 22, 1976, contained a similar statement.  
The RO then determined that the June 22, 1976, decision was a 
denial of service connection for the cause of the veteran's 
death under the regulations in effect at the time.  In 
addition, the RO determined that the appellant reopened her 
claim on March 31, 2000, and that since her claim was filed 
more than 1 year after the effective date of the liberalizing 
law or VA issue authorizing benefits, benefits could be 
authorized from March 31, 1999. 

In her June 2000 Notice of Disagreement, the appellant noted 
that in 1976, she applied for benefits on behalf of her son.  
She stated that she did not file for DIC benefits at that 
time as she had not even heard of Agent Orange.  She 
indicated that until recently, when she received information 
from the National Veterans Legal Service Program, she had 
been unaware that compensation benefits were available for 
Vietnam veterans who died of Hodgkin's disease; therefore, 
she had no reason to apply for such benefits prior to this 
time.  She indicates that she should receive a lump sum award 
in an amount based on the number of years since the veteran's 
death. 

Analysis

The effective date of an award of service connection for 
cause of death which occurred after separation from service 
will be the first day of the month in which the veteran's 
death occurred if a claim is received within 1 year after the 
date of death; otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110(d) (West 1991); 38 C.F.R. § 3.400(c) (2001).  
However, where compensation is awarded or increased pursuant 
to an Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.  38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114(a) (2001).  Where DIC compensation 
is awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue, and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. §§ 3.114(a), 3.400(p) (2001).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1) (2001).  If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2) (2001).  If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (2001).

Thus, under 38 C.F.R. § 3.114, the earliest effective date 
that would be possible under any circumstances would be the 
effective date of the change in law or regulation.  Final 
rules providing for service connection for Hodgkin's disease 
were promulgated and effective on February 3, 1994.  59 Fed. 
Reg. 5106-5107 (1994) (codified at 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1997)). 

It is noted that in Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I), the District Court found that the provisions of 38 C.F.R. 
§ 3.311a, which held that there was no cause-and-effect 
relation between dioxin exposure and diseases other than 
chloracne, was contrary to the Dioxin Act, and voided all 
benefit decisions made under this regulation.  Nehmer I, 712 
F. Supp. At 1409.  Nehmer I certified the class of plaintiffs 
as consisting of all current or former service members (or 
their survivors) who are eligible to apply for benefits based 
on dioxin exposure or who have already applied and been 
denied claims for benefits based on dioxin exposure.  Id.  
Subsequently, the parties in the case entered into a 
stipulation, which provided that if VA issued new regulations 
regarding herbicide exposure claims that provided service 
connection for diseases other than chloracne, VA was required 
to readjudicate the previously denied claims if the denials 
had been voided by Nehmer I, and adjudicate similar claims 
that were filed subsequent to Nehmer I.   Nehmer v. United 
States Veterans' Administration (Nehmer II), 32 F. Supp. 2d 
1175, 1176-77 (N.D. Cal. 1999).  Paragraph 5 of the 
Stipulation and Order in Nehmer II provided that, in 
readjudicating claims where a prior decision (under 38 C.F.R. 
§ 3.311a) was voided by the District Court's Order,  an award 
of compensation or DIC under the new regulations would be 
effective retroactive to the date the claim giving rise to 
the voided decision was filed or the date of the qualifying 
disability or death, whichever is later.  Paragraph 5 also 
provided that, for claims filed after May 3, 1989 (e.g. 
pending claims that were stayed due to the moratorium on 
decisions under § 3.311a), the effective date of an award 
would be the date the claim was filed or the date of the 
qualifying disability or death, whichever is later.

The Board has carefully reviewed the record and finds that 
entitlement to compensation benefits based on service 
connection for the cause of the veteran's death is warranted 
effective from February 3, 1994, the effective date of the 
liberalizing VA regulations which provide presumptive service 
connection for Hodgkin's disease for veterans who served in 
Vietnam during the Vietnam era.  In the case at hand, the 
record shows that the appellant filed a DIC/death pension 
application in June 1976.  At that time, she specifically 
indicated that she was not claiming that the veteran's death 
was due to service.  Nevertheless, the U.S. Court of Appeals 
for Veterans Claims (the Court) has held that VA law requires 
that a claim for pension benefits shall also be considered a 
claim for DIC benefits.   Isenhart v. Derwinski, 3 Vet. App. 
177 (1992).  Thus, the RO was obligated, at that time, to 
determine the appellant's eligibility for both pension and 
DIC benefits.   38 U.S.C.A. § 3001 (1976).      

In the case at hand, while the RO adjudicated the issue of 
entitlement to pension benefits in 1976, there is no 
indication that the issue of entitlement to DIC benefits was 
addressed prior to May 2000.  The Board notes that the RO's 
July 2001 decision found that entitlement to service 
connection for the cause of the veteran's death had been 
previously denied in 1976 and that the appellant was so 
notified.  The Board finds, however, that the evidence does 
not support this finding.  There is neither a rating decision 
of record addressing the matter of service connection for the 
cause of the veteran's death, nor is there any evidence of 
notification of such denial to the appellant, at any time 
prior to May 2000.  The Board acknowledges the RO's statement 
that it was presumed that the appellant's pension award 
letter included notice of denial of service connection for 
the cause of the veteran's death.  The RO makes this 
presumption on the basis that the award letter pertaining to 
burial benefits, sent to the funeral director, contained a 
statement to the effect that the veteran's cause of death was 
not related to service.  In this case, however, the 
contemporaneous evidence shows otherwise.  It is specifically 
noted that the award letter pertaining to burial benefits 
sent to the appellant in 1976 did not contain a statement 
with regard to the veteran's cause of death.  In addition, a 
VA Form 21-6798d, dated June 22, 1976, indicates that the 
award letter sent to the appellant contained attachments 
pertaining to death pension original award and notice to 
fiduciary.  It is specifically noted that it did not include 
attachments pertaining to DIC benefits.  There is simply no 
indication in the record which would lead the Board to the 
conclusion that a decision was made in 1976 as to the issue 
of service connection for cause of death, or that the 
appellant was notified of such denial.  The statement 
regarding the veteran's cause of death, contained (only) in 
the award letter to the funeral director, related only to the 
issue of entitlement to burial benefits.  The burial benefits 
entitlement and any determinations made pursuant to that 
issue is separate and apart from the issue of service 
connection for the veteran's cause of death.  Thus, the Board 
concludes that the appellant's DIC claim has remained open 
since 1976.

Although the claim has been pending since 1976, an effective 
date earlier than February 3, 1994, may not be granted, under 
the applicable law and regulations.   It is noted that the 
only basis for an award of service connection is the 
liberalizing VA regulations which provide for presumptive 
service connection for Hodgkin's disease for Vietnam era 
veterans who served in the Republic of Vietnam.  Service  
connection on a direct basis is not warranted as there is no 
medical opinion, or any other evidence of record, which 
indicates that the veteran's Hodgkin's disease was due to 
injury or disease incurred or aggravated by service.  In 
addition, this case is not governed by Nehmer as there is no 
prior denial based on the invalidated provisions of 38 C.F.R. 
§ 3.311a.  See Williams v. Principi, 15 Vet. App. 189, 196  
(2001).  Because service connection for the cause of the 
veteran's death is awarded on a presumptive basis pursuant to 
liberalizing VA regulations which became effective February 
3, 1994, an effective date prior to February 3, 1994, is 
prohibited by 38 U.S.C.A. § 5110(g). 

ORDER

An effective date of February 3, 1994, for the award of 
dependency and indemnity compensation based on service 
connection for the cause of the veteran's death, is granted, 
subject to the criteria which govern the payment of monetary 
awards.



		
	T.M. SALARI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

